 Case 6:19-cv-01923-MC      Document 5   Filed 12/03/19   Page 1 of 2




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Kelly D. Jones, OSB No. 074217
Law Office of Kelly D. Jones
kellydonovanjones@gmail.com
Direct 503-847-4329

Matthew Sutton, OSB No. 924797
msutton@integra.net
Direct 541-772-8050

Attorneys for Plaintiff



                UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON

                          EUGENE DIVISION



JOHN LAIRD                          Case No. 6:19-cv-1923-MC

                    Plaintiff       COVER PAGE

      vs

RAY KLEIN, INC.

                    Defendant




  Summons Service Executed
COVER PAGE
                       Case 6:19-cv-01923-MC                   Document 5        Filed 12/03/19          Page 2 of 2



AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-01923-MC

                                                           PROOF OF SERVICE
                     (Tltis sectioll should llot be filed with tlze court Ullless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, ifany)      Ray Klein, Inc.
                                                                      --~--~-------------------------------------
 was received by me on (date)                     12103/2019

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                           ; or
          -------------------------------------------
           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          ---------------------------------
           on (date)             , and mailed a copy to the individual's last known address; or
                       ---------------
           0 I served the summons on (name ofindividual)                                                                     , who is
                                                            --------------------------------------
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                           ; or
          -------------------------------------------                 ----------------
           0 I returned the summons unexecuted because                                          ; or
                                                       ----------------------------------------
          9{ Other (specify):      On December 3, 2019, I caused the summons and complaint in this action to be served on
                                   Ray Klein, Inc. by USPS First Class Regular and Certified Mail, return receipt requested,
                                   postage pre-paid, to Ray Klein, Inc., c/o registered agent Wade Isbell at 400 International
                                   Way, Springfield, Oregon 97477.
           My fees are$              0.00          for travel and $      0.00       for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:          12/03/2019


                                                                                     Michelle Moreno, Server
                                                                                        Printed name and title

                                                                                         PO Box 12829
                                                                                        Salem, OR 97309

                                                                                            Server's address

 Additional infonnation regarding attempted service, etc:
